McMurray, Presiding Judge,
dissenting.
Plaintiffs’ claim is predicated on the Post defendants (Post Properties, Inc. and Post Corners, Limited) providing alcoholic beverages to defendant Rhodes and is not predicated on the Post defendants providing alcoholic beverages to Crudup. Plaintiffs do not allege that the alcohol consumed by Crudup contributed to the cause of his death and it is stipulated that the negligence of defendant Rhodes caused the death of Crudup. A person who furnishes alcohol to a noticeably intoxicated person, knowing that such person will soon be driving his or her vehicle, is liable for injuries caused to third persons by the negligence of such intoxicated driver. Sutter v. Hutchings, 254 Ga. 194, 195 (1) (327 SE2d 716); Tibbs v. Studebaker’s of Savannah, 184 Ga. App. 642 (362 SE2d 377). Examining this principle together with the stipulated facts viewed in the light most favorable to plaintiffs, I would hold that plaintiffs have established a prima facie case. In other words, a jury could conclude that the Post defendants pro*207vided alcoholic beverages to a noticeably intoxicated defendant Rhodes knowing that he would soon drive his motor vehicle and are thus liable for Crudup’s death caused by the negligence of defendant Rhodes.
This case is somewhat different than earlier cases involving the liability of providers of alcoholic beverages in that in this case the injured third party was not a stranger to the intoxicated driver, but instead a passenger who had knowledge of the driver’s intoxication. Nonetheless, knowledge on the part of a passenger that a driver is intoxicated is not, as a matter of law, knowledge that the driver is so much under the influence of intoxicants as not to be able to drive safely. Therefore, a passenger’s knowledge of the driver’s intoxication does not preclude his recovery from the driver. Petroleum Carrier Corp. v. Jones, 127 Ga. App. 676, 679 (2), 681 (194 SE2d 670); Trussell v. Lawrence, 120 Ga. App. 39, 43 (169 SE2d 611); Stukes v. Trowell, 119 Ga. App. 651, 652 (168 SE2d 616). It follows that a passenger’s knowledge of the driver’s intoxication does not preclude his recovery from the provider of alcoholic beverages.
Nonetheless, the majority has determined that Crudup lacks the status of a passenger since he was traveling upon the hood of the car and that this lack of status is such as to authorize the grant of summary judgment to the Post defendants under the “particular circumstances” of the case sub judice. I cannot agree with these conclusions and therefore, I respectfully dissent.
Whether or not a person traveling in or upon a vehicle occupies a passenger seat, the fundamental principles governing the traveler’s action against a negligent driver remain the same. In the case sub judice, the negligence of the driver is stipulated. The record also contains evidence supporting various defenses to plaintiffs’ claim.
Regardless of the majority’s determination that Crudup lacked status as a “passenger,” the issue upon which this case turns is whether a defense to plaintiffs’ claim is established without contradiction or as a matter of law. The law favors a jury determination of the issues in a negligence case including those related to defenses, and such issues are not ordinarily susceptible to summary adjudication unless no other conclusion is permissible. Cunningham v. Nat. Svc. Indus., 174 Ga. App. 832, 836 (331 SE2d 899); Showalter v. Villa Prado Assoc., 182 Ga. App. 705 (356 SE2d 895).
It has repeatedly been held that mere knowledge of a dangerous situation does not necessarily constitute that full appreciation which would be a bar to recovery. City of Eatonton v. Few, 189 Ga. App. 687, 691 (5) (377 SE2d 504); Newman v. Collins, 186 Ga. App. 595, 597 (367 SE2d 866); Phillips v. Lindsey, 184 Ga. App. 728, 729 (362 SE2d 491). This principle was applied to reach a holding that a passenger’s knowledge of a driver’s intoxication does not preclude his re*208covery from the driver in Petroleum Carrier Corp. v. Jones, 127 Ga. App. 676, 679 (2), supra, and also applied to reach a holding that riding on a fender does not preclude recovery from the driver in Lassiter v. Poss, 85 Ga. App. 785, 787 (1), 788 (70 SE2d 411). In my view, there is no reason the juxtaposition of these two situations in the case sub judice should be viewed as a bar to recovery. Alternatively stated, there is no evidence which demands a conclusion that Crudup had a full appreciation of the danger to himself arising from Rhodes’ intoxication, arising from riding on the hood of Rhodes’ automobile, or arising from the juxtaposition of these factors. Thus, I would hold that genuine issues of material fact remain for a jury and reverse the superior court’s grant of summary judgment to the Post defendants.
Decided March 9, 1990
Rehearing denied March 28, 1990
John N. Crudup, for appellants.
Smith, Carter, Gambrell & Russell, Thomas E. McCarter, David A. Handley, for appellees.
I am authorized to state that Judge Pope joins in this dissent.